Citation Nr: 0322836	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining Department of Veterans 
Affairs outpatient dental treatment.

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to ionizing radiation in 
service.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), that denied entitlement to service connection 
for a dental condition and skin cancer, claimed as due to 
exposure to ionizing radiation, and determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for acne.  In February 
2003, the veteran presented testimony at a hearing before the 
undersigned at the RO.  

Although the veteran in the present case claims service 
connection for "dental work" (construed by the Board as 
outpatient dental treatment) the U.S. Court of Veterans 
Claims (hereinafter referred to as "the Court") has 
specifically held that a claim for service connection for a 
dental disorder for the purposes of receiving outpatient 
dental treatment is also a claim for a dental disorder for 
compensation purposes.  See Mays v. Brown, 5 Vet. App. 302 
(1993).  As the RO has not yet considered the matter of 
entitlement to service connection for a dental disorder for 
compensation purposes, this matter is referred to the RO for 
appropriate action.

The Board notes that by an August 1947 letter, the RO denied 
authorization for outpatient dental treatment trauma.  
However, it does not appear that the RO advised the veteran 
of his appellate rights.  In the September 1998 rating 
decision on appeal, the RO considered the veteran's claim on 
the merits.  Thus, adjudication of this claim on the merits 
is now appropriate, as there has never been a prior final 
denial of this issue.  38 C.F.R. § 19.109 (2002); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
obviously will not be prejudiced by the Board's consideration 
of the issue on the merits, given the RO's September 1998 
decision.  

The matters of entitlement to service connection for skin 
cancer, claimed as secondary to exposure to ionizing 
radiation in service, and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for acne are addressed in the remand section 
below.


FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
reveals no indication that the veteran has a current 
dental condition resulting from a combat wound or other 
service trauma.

2.	The veteran was not a prisoner of war during service; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA; and he is not a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination afforded the veteran in May 1998 
fulfills these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed May 1999 
statement of the case (SOC), June 2002 supplemental statement 
of the case (SSOC) and correspondence provided by the RO, 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim for service connection for a dental trauma for the 
purposes of outpatient dental treatment.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in an April 2001 
letter, the RO explained the veteran's and VA 
responsibilities and the type of evidence necessary to 
substantiate his claim for benefits.  Furthermore, the June 
2002 SSOC contained the new duty-to-assist regulations 
codified at 38 C.F.R. §§ 3.159 and 3.102 (2002).  A copy of 
the SSOC was also sent to the veteran's accredited service 
representative of record.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must also 
adequately address the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a report of medical evaluation completed for induction in 
November 1942, it was noted that the veteran was missing 
teeth #s 4, 15, 18, 19, and 31.  Thus, the evidence in this 
case clearly and unmistakably establishes that the veteran 
was missing five teeth prior to his entry into service.  
Service medical records are not referable to maxillofacial 
trauma.  Furthermore, a report of medical evaluation 
completed for separation in December 1945 reflects that the 
veteran was missing teeth #s 4, 16, 18, 19, and 31.  Thus, 
the evidence also establishes that the veteran was missing 
five teeth at the time of his separation from service.  

The Board is cognizant that one of these reports reveals that 
the veteran was missing tooth #15, and that the other 
indicates that he was missing tooth #16.  However, the Board 
believes that, because these teeth are positioned next to 
each other and, perhaps because the total number of missing 
teeth came to five on both reports, the findings reflected on 
these reports most likely point to the same tooth and one of 
the examiners may have merely been mistaken.  Moreover, the 
Board believes that the veteran was likely missing tooth #16 
because the recent VA dental examination in May 1998 
established that he still had tooth #15 at that time.

In December 1945 the RO received a claim from the veteran 
indicating he had several cavities.  It was noted he had a 
toothache and a dental exam was to be scheduled.  However, it 
does not appear that he was examined or rated at that time.

According to a letter received by the RO in March 1947, the 
veteran said he applied for dental treatment in early 1946 
and received authorization for treatment but was unable to 
use the authorization as he moved out of state.  He asked if 
the work could now be done.  In an April 1947 letter, the RO 
denied the veteran's claim.

A June 1947 VA dental examination report indicates the 
veteran's missing teeth included #s 1,4, 13, 16, 18, and 30-
31.  Amalgam treatment was noted for teeth #s 1-3 and 17 and 
silicate for tooth #11.  

In an August 1947 letter, the RO advised the veteran that his 
recent VA dental examination may have revealed defects, but 
none were service-connected and dental treatment could not be 
authorized at the time.  He was advised that, if at a future 
date treatment was required for the service-connected 
conditions, dental treatment would be authorized.  

In February 1950, the veteran submitted another claim for 
dental treatment but records indicate he failed to report for 
a scheduled dental examination.

In his claim for benefits received by the RO in January 1998, 
the veteran expressly described his disability as "dental 
work".

According to the report of a VA dental examination conducted 
in May 1998, the veteran was missing teeth #s 1-14, 16, 17-
20, and 28-32.  The May 1998 VA examination report also 
revealed that the veteran had no history of maxillo/facial or 
oral trauma and he had routine dental treatment in service.  
It was noted that he "need[ed] replacement teeth".  The 
veteran was currently mostly edentulous with significant 
reduction in masticatory function.  It was noted that all 
edentulous areas could be replaced by removable prosthesis.  
The veteran needed extraction and full plate appliances.  
Existing bone loss was due to chronic periodonitis.  In the 
diagnosis, the VA examiner noted that the veteran had no 
history of dental trauma in service and was given a complete 
examination at discharge in 1945.  Soft tissue was within 
normal limits, there was no temporomandibular joint 
dysfunction and the veteran was three quarters edentulous and 
needed full upper and lower partial dentures.  The existing 
edentulous areas were a result of chronic periodonitis.

During his February 2003 Board hearing, the veteran testified 
that he did not recall having any teeth pulled during 
service, nor did he recall experiencing any trauma to his 
mouth that resulted in lost teeth.  
III. Analysis

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition, nor does he allege that his 
claimed dental condition would warrant a compensable rating 
under the Rating Schedule.  See e.g., 38 C.F.R. § 4.150 
(2002).  However, as noted, the matter of entitlement to 
service connection for a dental disorder for compensation 
purposes has been referred to the RO for further 
consideration.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
December 1945, his initial application was submitted at that 
time.  While in a March 1947 written statement he maintained 
that he was granted one-time correction of noncompensable 
service-connected dental conditions but did not use it, in an 
August 1947 letter, the RO denied his application.  Thus, in 
the case of the veteran who was discharged in December 1945, 
his current application is untimely as it was submitted in 
1998. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

In this case, the veteran has not contended that he sustained 
any dental or maxillofacial or oral trauma in service.  
Moreover, service medical records do not reflect that he 
sustained such trauma.  Nevertheless, noting the veteran's 
combat status, the Board has carefully considered his 
assertions but service and post-service medical records 
contain no indication of a dental disability due to a 
traumatic incident in service.  For example, when the veteran 
had a dental examination in June 1947, only a silicate and 
amalgams were noted.  There were no findings of loose teeth 
or any other disability due to service trauma.  Moreover, 
although the veteran's teeth were eventually extracted or 
fell out, the record contains absolutely no indication that 
the loss of the veteran's teeth was necessitated by an in-
service incident.  See Wade v. West, 11 Vet. App. 302 (1999) 
(holding that 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service).  In view of the foregoing, the Board finds 
that absent any indication that the veteran has a current 
dental disability due to in-service trauma, he does not meet 
the criteria for eligibility for Class II(a) VA outpatient 
dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's service records 
do not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  Other categories of eligibility 
under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include 
those veterans having a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, veterans whose service-connected 
disabilities are rated as totally disabling, and some 
veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).  However, the 
veteran does not allege, nor does the evidence suggest, that 
he meets any of the other categories of eligibility of 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim, and his testimony at the Board 
hearing before the undersigned.  However, for the reasons and 
bases set forth above, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for a dental condition due to service trauma for the purpose 
of obtaining VA outpatient dental treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107(old and new version).


ORDER

Entitlement to service connection for dental trauma for the 
purposes of obtaining VA outpatient dental treatment is 
denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for skin cancer.  He essentially contends that he developed 
skin cancer as a result of exposure to ionizing radiation in 
service.  In particular, the veteran asserts that he 
witnessed several explosions while serving aboard the SS 
GAINES MILL in the Indian Ocean in July and/or August 1945.  
He contends that these explosions were the result of American 
ships destroyed by enemy fire, and that some of these 
American ships may have been carrying atomic weapons and/or 
radioactive material.  He has also asserted that one of these 
ships may have been the USS INDIANAPOLIS that was lost as a 
result of being torpedoed by a Japanese submarine on July 30, 
1945 in the Philippine Sea.  He has also suggested that he 
could have witnessed one of the atomic explosions in Japan 
while serving aboard the SS GAINES MILL in the Indian Ocean.

The veteran is also seeking to reopen a previously denied 
claim of entitlement to service connection for acne.  He 
appears to be contending that he first developed acne while 
serving on active duty.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Having reviewed the complete record, the Board finds that 
additional development of the record must be undertaken 
concerning the veteran's claims.  In particular, the Board 
notes that the veteran has reportedly received treatment for 
his claimed skin cancer from the VA Medical Center (MC) in 
Brooklyn, New York, but that not all records of this 
treatment have been obtained and associated with the claims 
folder.  For example, it appears that the VA physician who 
conducted an examination in May 1998 noted in his report 
several specific instances of treatment received by the 
veteran for basal cell and squamous cell carcinoma in 1997; 
however, the records of this treatment do not appear to be 
associated with the claims folder.

In view of the foregoing, the Board concludes that a remand 
of the veteran's claim of entitlement to service connection 
for skin cancer is necessary in order to ensure that all 
pertinent VA treatment records have been obtained.  See 
38 U.S.C. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA medical records are 
deemed to be in the constructive possession of VA 
adjudicatory personnel).

Furthermore, because the veteran likely received treatment 
for his basal cell and squamous cell carcinoma from a 
dermatologist, the Board believes that the records of that 
treatment could also contain information relevant to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
acne.  Thus, the Board concludes that a remand of that issue 
is also warranted.

As noted above, the veteran contends that he witnessed 
several explosions while serving aboard the SS GAINES MILL in 
the Indian Ocean in July and/or August 1945.  He has asserted 
that some of these ships were American, and may have been 
carrying atomic weapons and/or radioactive material.  He has 
also asserted that one of these ships may have been the USS 
INDIANAPOLIS that was lost as a result of being torpedoed by 
a Japanese submarine on July 30, 1945 in the Philippine Sea.  
He has also suggested that he could have witnessed one of the 
atomic explosions in Japan while serving aboard the SS GAINES 
MILL in the Indian Ocean.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, there is no evidence that the veteran has never 
contended that he participated in any of the "radiation 
risk" activities set forth in 38 C.F.R. § 3.309(d)(3)(i).  
Thus, these provisions are not for application.  

However, the Board notes that the provisions of 38 C.F.R. 
§ 3.311 are applicable to any claim in which a veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946, or other activities claimed; and in which the veteran 
subsequently developed a radiogenic disease.  In this case, 
the veteran has been diagnosed with forms of skin cancer, 
which is considered to be a radiogenic disease under 
38 C.F.R. § 3.311.  Thus, the application of this regulation 
is dependent on whether or not the veteran has been exposed 
to ionizing radiation.

Further development of a claim is required only where "some 
exposure" to ionizing radiation is shown; absent competent 
evidence that the veteran was exposed to radiation in 
service, VA is not required to forward the claim for 
consideration under 38 C.F.R. § 3.311(b)(1) by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 205 (1998); Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 

As explained in a February 2000 rating decision, the RO 
concluded that the veteran was not exposed to ionizing 
radiation because his descriptions of the alleged exposure 
were not in accordance with "historical facts".  However, 
the RO did not offer any explanation as to what those 
historical facts were, nor did it include any supporting 
documentary evidence in the claims folder.  

In Thurber v. Brown, 5 Vet. App. 119 (1993), the Court held 
that a claimant must be provided with reasonable notice of 
and a reasonable opportunity to respond to the evidence that 
is relied upon in adjudicating the claim.  In light of 
statements contained in the February 2000 rating decision, 
the Board believes that in its decision, the RO evidently 
placed material reliance upon a treatise or other evidence to 
which it has not given the appellant an opportunity to 
respond.  In essence, the Board is of the opinion that the RO 
used evidence to refute the veteran's contention of exposure 
to ionizing radiation in service without specifically citing 
to or discussing that evidence or associating that evidence 
with the claims folder.  

While the Board is sympathetic with the RO's apparent 
certainty that the veteran's alleged in-service exposure to 
radiation cannot have occurred in the manner that he 
described, nevertheless, the Board is not permitted under the 
law to make such a finding without providing sufficient 
reasons and bases, or notice of the evidence relied upon in 
reaching that determination.

Therefore, the Board finds that a remand of this case is 
necessary so that the RO can either explain in an SSOC what 
evidence was relied upon in refuting the veteran's contention 
regarding radiation exposure, and associate that evidence 
with the claims folder; or contact the appropriate agency in 
an effort to verify whether or not the veteran's contentions 
regarding his alleged radiation exposure are true.

Accordingly, this case is remanded to the RO for the 
following action:

1.	The RO should obtain all treatment 
records pertaining to the veteran from 
the VAMC in Brooklyn, New York.

2.	The RO should reconsider the veteran's 
contentions regarding his alleged 
exposure to ionizing radiation during 
service.  If the RO is in possession 
of any documentary evidence pertinent 
to the question of whether the 
veteran's alleged exposure actually 
occurred, such evidence should be 
associated with the claims folder.  If 
necessary, the RO is free to contact 
the Naval Historical Center, 805 
Kidder Breeze, South East, Washington 
Navy Yard, Washington, DC 20374-5060, 
or other appropriate agency in order 
to attempt to verify the veteran's 
description of his alleged exposure to 
ionizing radiation in service.

3.	The RO should then make a request for 
any available records concerning the 
veteran's exposure to radiation, as 
provided in 38 C.F.R. § 
3.311(a)(2)(iii).  The RO should then 
forward such records to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, 
based on available methodologies.

4.	If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred 
to the Under Secretary for Benefits 
under 38 C.F.R. § 3.311(c) as provided 
by § 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required 
to forward a claim to the Under 
Secretary for Benefits).

5.	The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  The 
RO is free to undertake any action 
deemed necessary in order to fully 
comply with the VCAA.

6.	The veteran's claims should again be 
reviewed by the RO on the basis of the 
additional evidence submitted since 
the June 2002 SSOC.  The RO should 
readjudicate the issues of entitlement 
to service connection for skin cancer, 
claimed as due to exposure to ionizing 
radiation in service, and whether new 
and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
acne.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
SSOC regarding all claims in appellate 
status that reflects all evidence 
considered since the June 2002 SSOC 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

